KINKADE, J.
Epitomized Opinion
Hanley brought an action against Goodell in the Common Pleas Court of Wood county to recover $2,060 paid under a land contract together with interest. The plaintiff claimed that he was induced to make the cash payment by Goodell when informed by him that he had complete power to convey the property and to give a good title to the same. He claimed that these statements were false and that Goodell knew that they were fales at the time. The land contract, was made in August, 1920, and in addition to the $2,000 down payment another payment of $3,000 was to be made on December 1, 1920. The contract provided for the completion of the transaction and conveyance of the property on March 1, 1921.’ The agreement also provided that if the $3,000 payment was not made the amounts paid prior thereto were to be considered as liquidated damages and should be retained by Goodell as such. Hanley claimed that he did not pay this $3,000 due in December for the reason that he became advised prior to this date that Goodell did not have good title to the property. The evidence disclosed .that Goodell had entered into a land contract with the true owner of the property in November,- 1919, for the purchase of the property in question. Under the terms of this contract the property was to be turned over to Goodell by the owner on April 1, 1921, upon the payment of certain sums of money. The case was tried before Judge E. G. McClelland of Bowling Green, Ohio, and the jury returned a verdict in favor of Hanley for $2,000. The defendant prosecuted error. In affirming the .judgment of the lower court, the! Court of Appeals held:
1. As the jury may well have found from the evidence that Goodell was unable to carry out his contract prior to April 1, 1921, it cannot be said as a matter of law that the verdict was manifestly against the weight of evidence.